Name: Commission Regulation (EC) No 522/96 of 26 March 1996 amending Commission Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 and amending Commission Regulation (EC) No 529/95 deferring for imports from certain third countries the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and feedstuffs
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  agricultural activity;  cultivation of agricultural land;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31996R0522Commission Regulation (EC) No 522/96 of 26 March 1996 amending Commission Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 and amending Commission Regulation (EC) No 529/95 deferring for imports from certain third countries the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and feedstuffs Official Journal L 077 , 27/03/1996 P. 0010 - 0011COMMISSION REGULATION (EC) No 522/96 of 26 March 1996 amending Commission Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 and amending Commission Regulation (EC) No 529/95 deferring for imports from certain third countries the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and feedstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 418/96 (2), and in particular Article 11 thereof,Whereas Article 11 (1) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a third country may be marketed only where they originate from a third country appearing in a list drawn up in accordance with the conditions laid down in paragraph 2 of that Article;Whereas Commission Regulation (EC) No 529/95 (3), deferred, in accordance with the provisions of Article 16 (3) of Regulation (EEC) No 2092/91, up to 1 March 1996, for imports from certain third countries, the implementation of the requirements of Article 11 (1);Whereas Council Regulation (EC) No 1935/95 (4) has clarified in Article 1 (29) and (30) the provisions of Regulation (EEC) No 2092/91 with regard to the articulation of the import arrangements at Community level pursuant to Article 11 (1) and those at national level in accordance with Article 11 (6);Whereas several third countries introduced to the Commission requests to be included in the list provided for in Article 11 (1) of Regulation (EEC) No 2092/91 and submitted the information required pursuant to Article 2 (2) of Commission Regulation (EEC) No 94/92 (5);Whereas the examination of this information and consequent discussion with their authorities has lead to the conclusion that in certain of these countries the requirements are equivalent to those resulting from Community legislation;Whereas it is necessary to provide for an appropriate transitional period for the implementation of the amendments introduced by this Regulation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 94/92 is replaced by the Annex to the current Regulation.Article 2 In Article 1 of Regulation (EC) No 529/95 the words '12 months` are replaced by the words '24 months`.Article 3 This Regulation shall enter into force one day after its publication in the Official Journal of the European Communities.It shall apply from 1 March 1996. However the provisions of Article 1 shall enter into force only on 1 March 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 198, 22. 7. 1991, p. 1.(2) OJ No L 59, 8. 3. 1996, p. 10.(3) OJ No L 54, 10. 3. 1995, p. 10.(4) OJ No L 186, 5. 8. 1995, p. 1.(5) OJ No L 11, 17. 1. 1992, p. 14.ANNEX 'ANNEXLIST OF THIRD COUNTRIES AND RELEVANT SPECIFICATIONSARGENTINA1. Product categories: (a) unprocessed crop products and (b) foodstuffs composed essentially of one or more ingredients of plant origin in the meaning of Article 1 (1) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Argentina3. Inspection body: "Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios OrgÃ ¡nicos SRL" (Argencert)4. Certificate issuing body: as at point (3)5. Duration of the inclusion: 28 February 2001AUSTRALIA1. Product categories: (a) unprocessed crop products and (b) foodstuffs composed essentially of one or more ingredients of plant origin in the meaning of Article 1 (1) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Australia3. Inspection body: "Australian quarantine and inspection service (AQUIS)"4. Certificate issuing body: as at point (3)5. Duration of the inclusion: 28 February 2001HUNGARY1. Product categories: (a) unprocessed crop products and (b) foodstuffs composed essentially of one or more ingredients of plant origin in the meaning of Article 1 (1) of Regulation (EEC) No 2092/912. Origin: products have been grown in Hungary3. Inspection body: "Biokultura Association"4. Certificate issuing body: as at point (3)5. Duration of the inclusion: 28 February 2001ISRAEL1. Product categories: (a) processed crop products and (b) foodstuffs composed essentially of one or more ingredients of plant origin in the meaning of Article 1 (1) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Israel3. Inspection body: Ministry of Agriculture, Department of Plant Protection and Inspection (DPPI), or Ministry of Industry and Trade, Food and Vegetable Products, Export Foodstuffs Inspection Service4. Certificate issuing body: as at point (3)5. Duration of the inclusion: 28 February 2001SWITZERLAND1. Product categories: (a) processed crop products and (b) foodstuffs composed essentially of one or more ingredients of plant origin in the meaning of Article 1 (1) of Regulation (EEC) No 2092/912. Origin: products of category 1 (a) and organically grown ingredients in products of category 1 (b) have been grown in Switzerland3. Inspection bodies: "Vereinigung Schweizerischer Biologischer Landbauorganisationen" (VSBLO), or "Institut fÃ ¼r MarktÃ ¶kologie" (IMO)4. Certificate issuing body: as at point (3)5. Duration of the inclusion: 28 February 2001`